                            IN THE UNITED STATES DISTRICT
                             NORTHERN DISTRICT OF OHIO



UNITED STATES OF AMERICA,                     )              CASE NO. 1:19-cr-00551
                                              )
       Plaintiff,                             )              JUDGE JAMES S. GWIN
                                              )
vs.                                           )              ORDER
                                              )
WILLIER. DAVIDSON,                            )
                                              )
                                              )
       Defendant.                             )



       The Report and Reco1mnendation of Magistrate Judge Parker was filed in this case on

October 30, 2019 at doc. #18 reco1mnending that the above named defendant's plea of guilty be

accepted and a finding of guilty be entered by this Court.

       The Court hereby adopts the Report and Reco1mnendation of the Magistrate Judge and

accepts the defendant's plea of guilty and enters a fmding of guilty.

       IT IS SO ORDERED.



Dated: February 5, 2020                       sl      James S. Gwin
                                              JAMES S. GWIN
                                              UNITED STATES DISTRICT JUDGE
